                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MICHAEL CASTILLO,
      Plaintiff,

         v.                                         No. 3:14-cv-1166 (VAB)

 J. HOGAN, et al.,
       Defendants.



                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

        By the authority of the United States District Court, District of Connecticut, you are

hereby commanded to deliver the inmate Michael Castillo # 317394, currently confined at

Corrigan-Radgowski Correctional Center, 986 Norwich-New London Turnpike, Uncasville,

CT 06382, to appear before the United States District Court for the District of Connecticut

located at 915 Lafayette Boulevard, Bridgeport, Connecticut 06604 at 8:45 a.m. on Monday

March 25, 2019, Tuesday March 26, 2019, Wednesday March 27, 2019, and Thursday March 28,

2019 so that he may be present in the above captioned matter. At the conclusion of the

proceeding, the inmate will be returned to your custody immediately.

       This is a federal civil matter, therefore the Connecticut Department of Correction is

responsible for providing the inmate with transportation directly to the Federal Courthouse. A

Correction Officer must be assigned to the inmate for the duration of the hearing. The United

States Marshals Service is not responsible for transporting the inmate.

      SO ORDERED at Bridgeport, Connecticut, this 8th day of March, 2019.

                                                     /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE
